Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ADVISORY ACTION

Applicant’s Response
1.	Applicant's response filed April 5, 2022 is acknowledged.  Currently, claims 1-40 are pending.  Claims 1-16 and 34-40 are under examination. Claims 17-33 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being claims drawn to a non-elected invention.  

Priority
2.	The effective filing date of ASN 16/265,547 is February 1, 2019. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 1-6, 9, 10, 12, 13, 16, 34-37, and 40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exceptions (i.e., nature-based products) without significantly more for reasons of record.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the recited claims recite a subpopulation of mammalian stem cell-derived or progenitor cell-derived cardiomyocytes which are obtained from in vitro differentiation of mammalian stem cell-derived or progenitor cell-derived cardiomyocytes; wherein the subpopulation cardiomyocytes is 
(i) a CD36+ subpopulation, or 
(ii) a CD36- subpopulation. 
As recited, (i) when the subpopulation is the CD36+ subpopulation, the CD36+ subpopulation of cardiomyocytes (i.e. selected portion of the population) has a higher proportion (% # cells) of cells expressing CD36 than the cardiomyocyte population had or a higher average expression level of CD36 on the cell surface than the cardiomyocyte population had or both; or (ii) when the subpopulation is the CD36- subpopulation, the CD36- subpopulation of cardiomyocytes (i.e. selected portion of the population) has a lower proportion (% # cells) of cells expressing CD36 than the cardiomyocyte population had or a lower average expression level of CD36 on the cell surface than the cardiomyocyte population had or both. 
In claim 2, the derivation of the subpopulation of CD36+ cardiomyocytes is performed by selecting cells of the population that either: (1) express CD36 on the cell surface or (2) do not express CD36 on the cell surface. As such, neither of the (i) CD36+ subpopulation nor the (ii) CD36- subpopulation appears to have been sorted so as to allow differentiation between the (i) CD36+ cardiomyocyte subpopulation and/or the (ii) CD36- cardiomyocyte subpopulation after the process of in vitro differentiation of the mammalian stem cell- or mammalian progenitor cell-derived subpopulation of cardiomyocytes and those that are nature-based products based on the proportion (i.e. number or percentage) of (1) cardiomyocytes that express CD36 on the cell surface and (2) cardiomyocytes that do not express CD36 on the cell surface. As recited, only either one of (1) or (2) is selected as set forth in claims 2 and 10 as opposed to sorted so as to substantially provide a meaningful differentiation from what may otherwise encompass the nature-based product.
In claim 3, the derivation of the subpopulation of CD36+ cardiomyocytes is performed by selecting cells of the population that either: (1) express a relatively higher level of CD36 antigen on the cell surface or (2) express a relatively lower level of CD36 antigen on the cell surface. As such, neither of the (i) CD36+ subpopulation nor the (ii) CD36- subpopulation appears to have been sorted so as to allow differentiation between the (i) CD36+ cardiomyocyte subpopulation and/or the (ii) CD36- cardiomyocyte subpopulation after the process of in vitro differentiation of the mammalian stem cell- or mammalian progenitor cell-derived subpopulation of cardiomyocytes and those that are nature-based products based on the proportion (i.e. number or percentage) of (1) cardiomyocytes that express a relatively higher level of CD36 antigen on the cell surface and (2) cardiomyocytes that express a relatively lower level of CD36 antigen on the cell surface. As recited, only either one of (1) or (2) is selected as set forth in claims 3 and 13 as opposed to sorted so as to substantially provide a meaningful differentiation from what may otherwise encompass the nature-based product.
These CD36 expressing cardiomyocytes mixtures recited in claims 1-6, 9, 10, 12, 13, 16, do not appear to be markedly different in composition, function, and other properties from the naturally occurring CD36 expressing cardiomyocytes which apparently exist in human heart vasculature.  Additionally, the CD36+ subpopulation of cardiomyocytes, when resulted as claimed, or the CD36- subpopulation of cardiomyocytes, when resulted as claimed, from in vitro differentiation appear to have consonant cell compositions and corresponding functional characterizations and not necessarily markedly different from the CD36 expressing cardiomyocytes occurring in vivo in their natural state in the human heart vasculature; and therefore are deemed to encompass nature-based products because they do not appear to be immunophenotypically distinct in composition mixtures of CD36+ or CD36- subpopulations of cardiomyocytes cells that are naturally occurring in nature.  
The CD36+ subpopulation of cardiomyocytes or the CD36- subpopulation of cardiomyocytes are disclosed as being obtained from in vitro differentiation of H7 or H9 human stem cell line-derived cardiomyocytes or MD1 human progenitor cell line-derived cardiomyocytes in culture media comprising fatty acids and in the presence of a sorting agent which is a substrate or substrate analog for CD36; thereby correlating with CD36 expression and levels in CD36 cardiomyocyte populations [0051, 0052, 0055, 0066, 0073, 0082].  However, these teachings are not commensurate in scope with the claimed invention.
The proportions of CD36+ or CD36- subpopulations of cardiomyocytes in these rejected claims are not recited to comprise populations that have markedly different characteristic compositions such as proportions of CD36 expressing cardiomyocytes and expression levels of CD36 antigen surface expression resulting from any mammalian stem cell- or mammalian progenitor cell-derived subpopulation of cardiomyocytes differentiated in conventional differentiation culture media and transport for human manufacture as attached to cardiac tissue patch. There is also no indication in the recited claims that attaching the CD36+ or CD36- subpopulation mixtures of cardiomyocytes derived from in vitro differentiation of mammalian stem cells or mammalian progenitor cells into a generic carrier/container onto which they are placed results in structural and/or functional difference from their occurrence in vivo as nature-based product.
Accordingly, claims 1-6, 9, 10, 12, 13, 16, 34-37, and 40 are directed to a judicial exception because, as recited, they do not include any additional features that could add significantly more.  

Response to Arguments
8.	Applicant's arguments filed April 5, 2022 addressing limitations recited in claims 7, 8, 11, 14, and 15, have been fully considered and are deemed persuasive. 
9.	Claims 1-16 and 34-40 are clear of the prior art of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820. The examiner can normally be reached Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



May 9, 2022